


109 HR 5757 IH: To amend title 11 of the United States Code with respect

U.S. House of Representatives
2006-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5757
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2006
			Mr. Brown of Ohio
			 (for himself and Mr. Schiff)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 11 of the United States Code with respect
		  to converting chapter 7 cases of certain debtors who are victims of identity
		  theft.
	
	
		1.Amendments to title 11 of the
			 United States CodeTitle 11 of
			 the United States Code is amended—
			(1)in
			 section 101—
				(A)by redesignating
			 paragraph (23B) as paragraph (23C), and
				(B)by inserting after
			 paragraph (23A) the following:
					
						(23B)The term
				identity theft means a fraud committed by a person other than
				the debtor and the debtor’s spouse, by using personally identifiable
				information of the debtor.
						,
				and
				(2)in
			 section 707(b) by adding at the end the following:
				
					(8)No judge, United States trustee (or
				bankruptcy administrator, if any), trustee, or other party in interest may file
				a motion under paragraph (2) if the aggregate amount of the allowed claims
				against the debtor (or in a joint case, the debtor and the debtor’s spouse)
				that arose in any 12-month period in the 3-year period ending on the date of
				the commencement of the case and that resulted from identity theft
				exceeds—
						(A)$20,000 (or in a joint case,
				$40,000);
						(B)50 percent of the aggregate amount of
				all allowed claims against the debtor (or in a joint case, the debtor and the
				debtor’s spouse); or
						(C)25 percent of the debtor’s (or in a
				joint case, the debtor’s and such spouse’s) gross income for the 12-month
				period in which the claims resulting from identity theft
				arose.
						.
			2.Effective date;
			 application of amendments
			(a)Effective
			 dateExcept as provided in paragraph (2), this Act and the
			 amendments made by this Act shall take effect on May 1, 2006.
			(b)Application of
			 amendmentsThe amendments made by this Act shall apply only with
			 respect to cases commenced under title 11 of the United States Code on or after
			 the effective date of this Act.
			
